We have again examined the statement of facts and find no occasion to change our view upon the point that the officers had "probable cause" to search appellant's car. See Hardiway v. State, 2 S.W.2d 455, and cases therein cited.
In his motion for new trial appellant averred in general terms misconduct of the jury in that his failure to testify was discussed and considered. The motion is sworn to by appellant but is supported by no affidavit of jurors nor in any other way so far as shown by the record. Appellant contends that, because his motion was verified by himself, and the record not disclosing that it was controverted, error in overruling his motion for new trial is affirmatively shown. As supporting the proposition we are referred to Waters v. State, 148 S.W. 796; Ray v. State, 131 S.W. 542; Stanley v. State, 16 Tex. Crim. 392. It is doubtful if these cases can be construed as going to the extent claimed by appellant but if so they are not in harmony with many later cases illustrated by Noble v. State,98 Tex. Crim. 463, 266 S.W. 412; Hughes v. State, 106 Tex. Crim. 550,293 S.W. 575; Purswell v. State, 107 Tex.Crim. R.,294 S.W. 1107; Vyvial v. State, 10 S.W.2d 83.
The motion for rehearing is overruled.
Overruled.
              ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.